 BLDG.& CONSTR. TRADES COUNCIL OF LAS VEGASBuilding and Construction Trades Council of LasVegas;InternationalAssociationofBridge,Structural and Ornamental IronWorkers, Local433,AFL-CIOandInternationalAllianceofTheatrical Stage Employees and Moving PictureMachineOperators of the United States andCanada,AFL-CIO,and its Affiliated Local 720'and Hoffend&Sons,Inc. Case 31-CD-37October 2 1, 1969DECISION AND DETERMINATION OFDISPUTEBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following an amended charge by the InternationalAlliance of TheatricalStage Employees and MovingPictureMachine Operators of the United States andCanada,AFL-CIO,hereincalled theChargingParty or IATSE,alleging a violation of Section8(b)(4)(D)byBuilding and Construction TradesCouncilof LasVegas, herein called the Council, andby International Association of Bridge, StructuralandOrnamentalIronWorkers,Local433,AFL-CIO,herein called IronWorkersLocal 433.Pursuant to notice, a hearing was held on June 11,17, and 18, 1969, in Las Vegas, Nevada, before PaulJ.Driscoll,Hearing Officer.The Employer,Hoffend& Sons,Inc., IATSEand its Local720; theCounciland IronWorkers Local 433, appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. IATSEand its Local 720, and Iron Workers Local 433 havefiled briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.Theyareherebyaffirmed.:Upon the entire record in this case, theBoard makes the following findings:'Local 720 was permitted to intervene at the hearing on the basis of itsclaim to the disputed work'Amotion by counsel for IATSE and its Local 720 to strike thetestimony of Lansford, the business agent of Iron Workers Local 433, onthe ground that such testimony was based on his belief,opinion, orimpression as to the work performed by Local 433 at the Frontier Hotel,was referred to the Board by the Hearing Officer This motion is herebydenied as the instant proceeding is not limited by strict rules of evidence,being in the nature of an investigatory proceeding1.THE BUSINESS OF THE EMPLOYER251The Employer is engaged in the business offurnishingand installing stage equipment fortheatrical stages.As a subcontractor of Taylor ofNevada, Inc , it was engaged in installing the stagesat the International Hotel being constructed in theLas Vegas, Nevada metropolitan area. During thepreceding year the Employer received productsvalued in excess of $50,000 from outside of Nevada,which products were used in the International Hotelproject.We find, accordingly, that the Employer isengaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDThe partiesstipulated,and we find, that IATSE,itsLocal 720, the Council,and IronWorkers Local433 are labororganizations within the meaning ofSection 2(5) of the Act.III.THE DISPUTEA. Background and Factsof theDisputeThe dispute concerns the work of installing stagerigging (including counter weights)and curtains anddraperies,95 percent of which involves bolting andwelding, on three stages at the International Hotelconstruction project in Las Vegas. It has recentlybeen the Employer'snationwide practice to assignthis type of work to members of Iron Workersbecause on most such jobs, Iron Workers couldsupply the only qualified workers necessary for thiswork,including certifiedwelders.The Employerthereforeenteredintoacollective-bargainingcontract with the Iron Workers International Unionon September 3, 1968. However,because IATSELocal 720 informed the Employer that it hadperformed all the work of this kind within recentyears in the Las Vegas metropolitan area, andassured the Employer that it could furnish sufficientcertifiedwelderstocomplete thiswork, theEmployer entered into a contract on April 28, 1969,with,andon the following day assigned theunloading of stage equipment to, that Local.When,on April 29, 1969,IronWorkersLocal 433discoveredmembers of Local 720 unloading stagerigging equipment at the International Hotel jobsite, it called a meeting of the Council at whichrepresentatives of other building trades unions werealsopresent,and it was decided that the IronWorkers were entitled to the work in question. Thenext day,April 30, ameeting was held at the jobsiteattendedbyArnold (a representative of theCouncil),aTaylorofficial,Lansford(the IronWorkersLocal 433business agent),representativesof other building trades unions, and representativesof the Employer.At thismeeting, representatives of179NLRB No. 41 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDother building trades unions made inquiry about thescope of the work but no claim was made by themor on their behalf. However, Arnold threatened thatif the stagehands were not removed from the job,the entire job would be closed down. Thereafter, theEmployer notified the members of IATSE Local720 working on the job that they were terminatedbecause Arnold or Lansford had threatened to shutdown the job unless stage rigging work was assignedto the Iron Workers. At a subsequent meeting onMay 3 in the office of Local 720, attended by theEmployer and Lansford, Nicholson, an officer of theEmployer, stated that the decision to replacemembers of Local 720 with members of IronWorkers on stage rigging work was made because ofthethreatbytheIronWorkers,whereuponLansford said "that's right."The Employer then executed an agreement with,and assigned the work of rigging the stage to, IronWorkers Local 433. Subsequent thereto, IATSEfiled the amended charge in the instant case.B.TheWork in DisputeIATSE and its Local 720, and Iron WorkersLocal 433 now agree, and we find, that the work indispute is the installation of stage rigging (includingcounterweights), curtains, and draperies for the threestagesattheInternationalHotelconstructionproject in Las Vegas, Nevada.C. Contentions of the Partiesissues.D Applicability of the StatuteThe charges herein allege violations of Section8(b)(4)(D) of the Act by the Council and IronWorkers Local 433 As set forth above, the recordcontains evidence that on April 30, 1969, Arnold, anagent of the Council, in the presence of Lansford,an agent of Iron Workers Local 433, threatened toshutdown the job if the disputed work wasperformed by members of IATSE Local 720. At asubsequent meeting, Lansford ratified that threat asemanating from Iron Workers Local 433. On thebasis of the foregoing and the entire record, weconclude that there is reasonable cause to believethat a violation of Section 8(b)(4)(D), by both theCouncil and Iron Workers Local 433, has occurredand that the dispute over whether the work shouldbe assigned to members of Iron Workers Local 433or IATSE Local 720 is properly before the Boardfor determination.Nor do we regard the proposed settlementagreement as a bar to a finding that there is viabledispute before us. Thus, although the agreement wassigned by Iron Workers Local 433 in the formproposed by the Regional Director, by its terms itwas not binding unless executed by all parties andapproved by the Regional Director, and as concededby Iron Workers Local 433, it was never executedby the Charging Party nor approved by theRegional Director.3IronWorkers Local 433 preliminarily contendsthat the notice of hearing should be quashed because(I) it had agreed to the terms of a settlementprepared by the Regional Director, and thus therewas no dispute to be determined; and (2) there is noprobablecause to find that it committed an8(b)(4)(D) violation because Arnold, who had noauthority to act, made the sole threat of stoppage ofwork.On the merits Iron Workers Local 433contends that the Employer's assignment of work toitshould be affirmed, as it had the effect of givingjobs to unemployed ironworkers, while members ofIATSE Local 720 had full employment asstagehands.Additionally, IronWorkers Local 433argues that the Employer preferred to assign thework to members of that Local because of safetyand economy, and its members' ability to dowelding; it also relies on the Employer's recentpractice of assigning such work in connection withnew construction to the IronWorkers, and theEmployer's contracts with the Iron Workers.In contending that the work should be awarded tomembers of Local 720, IATSE and Local 720 relychiefly on the Las Vegas metropolitan area practiceof having such work performed by members ofLocal 720, and the Employer's contract of April 29,1969,with,and its original assignment to, thatLocal.The Employer takes no position on theseE The Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors.4We have considered the various contentions of thepartiesand the entire record, and find that thefollowing are pertinent to our determination herein.1.Neither Union has been certified by the Boardastheexclusivebargainingrepresentativeofemployees engaged in performing the work inquestion.2.BothUnions obtained from the Employercontract languagewhich appears to have beenintended to cover the work in dispute, although suchlanguagedoesnotreferspecificallytonewconstruction. The Employer's 1968 contract with theIronWorkers International provides that it "coversallwork coming under the jurisdiction of (IronWorkers) "TheIronWorkersInternationalconstitutionrefersgenerallytoIronWorkers'we find no merit in the contention of Iron Workers Local 433 that theRegionalDirectorshouldhaveapproved the informal settlementagreement, as this matter was within the Regional Director's discretionIN L R B vRadioTelevision Broadcast Engineers Union Local 1222,InternationalBrotherhood of ElectricalWorkers (Columbia BroadcastingSystem).364 U S 573,InternationalAssociationof Machinists, LodgeNo 1743, AFL-CIO (JA Jones Construction Companv).135NLRB1402, 1411 BLDG. & CONSTR. TRADES COUNCIL OF LAS VEGASjurisdictionasironwork in connection withconstruction,and specifically to welding and to"stage equipment, and counterweight system andrigging .."The Employer's 1969 contract withIATSE Local 720 does not refer specifically toweldingbutcontainsoccupationalclassificationspertaining to the installation (1) of theatrical"properties" as that term has been used in the"entertainment" industry, (2)"theatricalstagecounterweight systems", and (3) metal and alliedcomponents "at places of entertainment "3.Although incomplete, the evidence submitted asto industry practice shows that most stage rigging isperformed by ironworkers or carpenters, and someby laborers or stagehands4The Employer's recent practice has been toemploy ironworkers5The predominant Las Vegas metropolitan areapractice has been for stagehands to perform stagerigging involving counterweight systems, but, wherenew construction is involved ironworkers andcarpenters have also performed such work in thisarea.6.ThetestimonyoftheEmployer'srepresentatives indicates the Employer prefers toemploy ironworkers rather than stagehands wheregreaterheightsandweldingare involved.Theinstant job involved greater than normal heights andwelding IATSE Local 720 assured the Employerthat it could furnish sufficient qualified workmenincluding welders, and the evidence reveals that ithad "some" certified welders Four or five welderswere referred by Iron Workers Local 433 to theinstantfobandperformed thework to theEmployer's satisfaction, and in a manner consideredquick, safe, and efficient.7.IATSE Local 720 members were fullyemployed as stagehands in the area, and if they hadperformed the construction work in dispute theywould have required a later starting time, whereasironworkerswho were referred by Iron WorkersLocal 433 were unemployed and started work at thecustomary starting time Thus an award of work to253stagehands would have resulted in ironworkers beingwithout jobs and would have required the Employerto arrange special working schedules, whereas theassignmenttoironworkersdidnotcauseunemployment among stagehands, or inconvenienceto the Employer.We have considered all the above factors, andparticularly inviewof the Employer's presentpractice, its preference for employing ironworkers toperform installation work at great heights on newconstruction, the stagehands' possession of fullemployment apart from this construction project,and the considerations of safety and economyinherent in these factors, we conclude that theypredominate in favor of ironworkers represented byIronWorkers Local 433, and we shall determine thedispute in their favor `Inmaking this determination, we are assigningthedisputedwork to ironworkers who arerepresented by IronWorkers Local 433, but not toIronWorkers Local 433 or its members. As therehave been no instances of prior disputes between theparties,we shall limit our determination to theparticular dispute which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, theNational Labor Relations Boardherebymakes the following determination of thedispute:Ironworkers employed by the Employer andrepresented by Iron Workers Local 433 are entitledto the work of installing stage rigging (includingcounterweights), curtains, and draperies in the threestages at the International Hotel construction jobsitein the Las Vegas metropolitan area.'As our determination of the disputed work,based on all factors, isadverse to IATSE Local 720, we find it unnecessary to pass on thecontention of IronWorkers Local 433 that IATSE Local 720's contractviolates Section 302 of the Act